lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|VlSlON

GLYNN D|LBECK and SHANE COOK PLA|NT|FFS

V. CASE NO. 5:17-CV-5116

HAYES M|NOR, in his Official Capacity as

Chief of the Rogers, Arkansas Po|ice Department DEFENDANT
JUDGMENT

Pursuant to the Memorandum Opinion and Order (Doc. 76) filed on September 24,
2018, and the Orderfi|ed this date granting Plaintiffs’ request for attorneys’ fees and costsl
lT lS HEREB¥ ORDERED AND ADJUDGED that Rogers Ordinance 52-139 is declared
unconstitutional, and the City of Rogers, Arkansas is permanently enjoined from enforcing
it. Accordingly, Plaintiffs Glynn Dilbeck and Shane Cook, who have prevailed in this

matter, are entitled to a combined award of fees and costs in the amount of $38,085.00.

   
  
 
  

lT |S SO ORDERED AND ADJUDGED On this 'day Of OCtOber, 2018.

  

 

g Hvé:.gaooi<s
uNiTED Es D|sTRicT JUDGE

 

